Case: 14-12234   Date Filed: 03/19/2015   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12234
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:10-cv-00252-CAR



ABDUL RASHID ISAAC,

                                                           Petitioner-Appellant,

                                   versus

WARDEN,
ATTORNEY GENERAL, STATE OF GEORGIA,

                                                        Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (March 19, 2015)

Before ED CARNES, Chief Judge, TJOFLAT and WILSON, Circuit Judges.

PER CURIAM:
               Case: 14-12234     Date Filed: 03/19/2015    Page: 2 of 3


      Abdul Rashid Isaac, a Georgia prisoner proceeding pro se, appeals the

district court’s denial of his 28 U.S.C. § 2254 petition for habeas corpus relief from

his convictions for armed robbery, kidnapping with bodily injury, and kidnapping,

which resulted in a life sentence. We granted a certificate of appealability on the

issue of whether the district court failed to comply with our decision in Clisby v.

Jones, 960 F.3d 925, 936 (11th Cir. 1992) (en banc), when it did not address

Isaac’s due process claim based on Garza v. State, 670 S.E.2d 73 (Ga. 2008). Isaac

argued in the district court that, under the rule announced in Garza, the state trial

court’s failure to correctly instruct the jury on the kidnapping statute violated his

due process rights, including the right to “fair warning that his specific

contemplated conduct is forbidden,” depriving him of a fair trial. See Garza, 670
S.E.2d at 76 (alteration and quotation marks omitted). The district court did not

address that argument.

      Clisby requires that a district court resolve all claims for relief raised in a

§ 2254 petition, regardless of whether it grants or denies habeas relief. 960 F.2d at

936. Isaac therefore contends (and the state agrees) that the district court

committed Clisby error when it dismissed his § 2254 petition without resolving

that Garza claim. He is correct. When a district court fails to address all of the

claims in a habeas petition, we “will vacate the district court’s judgment without

prejudice and remand the case for consideration of all remaining claims.” Clisby,


                                           2
              Case: 14-12234    Date Filed: 03/19/2015   Page: 3 of 3
960 F.2d at 938. We therefore vacate and remand for further proceedings to

include the consideration of Isaac’s Garza claim.

      VACATED AND REMANDED.




                                         3